DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, Claims 1-12 in the reply filed on 26 March 2021 is acknowledged.  Applicant’s arguments traversing the restriction requirement are not found persuasive.
In traversing the restriction requirement, the Applicant argues that the claims comply with the Unity of Invention Requirement.  Applicant argues that Zhang’s copolymer contains a phospholipid linking group, whereas the technical feature common to each of Groups I-IV is an amphiphilic block copolymer comprising a linker which is a C1-C30 small molecule fragment substituted by one or more aromatic rings.
This deficiency in Zhang is acknowledged at page 4, paragraph 10 of the restriction requirement in the Office action dated 26 January 2021.  Wang is relied upon to teach the particular linker required by the claims.
Applicant argues that Wang does not disclose the particular block copolymer structure required by the instant claims.  Applicant asserts that Wang’s copolymer is a hydrophobic-hydrophilic-hydrophobic copolymer rather than an amphiphilic copolymer.
Wang’s copolymers are described as being amphiphilic (see, e.g., Wang’s Abstract).  The copolymers do not conform to the instant claims inasmuch as they contain two hydrophobic chain segments and the claims are limited to one hydrophobic chain segment.  Nevertheless, Wang teaches amphiphilic copolymers comprising a PLGA block and a PEG block similar to Zhang.  
Wang is relied upon not to establish a particular block structure, but rather to teach that phenylalanine is suitable for use as a linking group between PLGA and PEG blocks in amphiphilic block copolymers.  Wang demonstrates that phenylalanine groups allow for more accurate characterization of the block copolymer structure.
Applicant argues that an ordinary artisan would recognize the significant structural differences between Zhang’s phospholipid group and Wang’s phenylalanine linking group.  Applicant concludes that these structural differences would preclude one skilled in the art from modifying Zhang’s copolymer to include Wang’s linking group.
Zhang does teach a phospholipid group “disposed between” PLGA and PEG (see Zhang at p. 2, [0019]).  However, this does not refer to a PLGA-PEG block copolymer.  Rather, one polymer of a polymer matrix may be conjugated to a phospholipid like lecithin that will self-assemble with another polymer (such as PLGA).  The PEG and PLGA polymers are not covalently bound, but are bound through self-assembly (p. 8, [0082]).  The phospholipid linking group is not a required element of Zhang and is limited to embodiments where the hydrophilic and hydrophobic polymer blocks are not covalently bound (see, e.g., p. 8, [0082]-[0088]).  No such linking group is required in Zhang’s covalently linked block copolymers.
Zhang teaches toward well-known prior art techniques for joining PEG segments to polymers, for example by using EDC and NHS to activate an amino-terminated PEG (p. 7, [0079]).  Wang uses an identical approach as illustrated at page 5, Scheme 1.  Wang’s Scheme 1 illustrates removing the Boc protecting group from a phenylalanine-terminated PEG using TFA in methylene chloride.  The deprotected phenylalanine amino group is then activated using EDC and NHS, and reacted with PLGA to link the PEG and PLGA blocks.
In summary, Zhang teaches toward forming PEG-PLGA block copolymers using the same general synthetic approach and activating reagents described by Wang.  One of ordinary skill in the art considering Zhang would be led toward, not away from, the teachings of Wang based on these similarities.
Applicant argues that the amphiphilic block copolymer at issue yields results that were unexpected at the time of filing.  Applicant cites the specification as demonstrating improved stability, safety, and curative effect in vivo relative to commercially available PLA-PEG micelles which contain paclitaxel.
The inventive examples include PEG hydrophilic chain segments having a number average molecular weight (Mn) ranging from 2,000-20,000.  The claims are open to Mn values ranging from 400-20,000.  No data is included for the portion of the claimed range falling below 2,000.
The inventive examples include PLA hydrophobic chain segments.  The claims are open to polyglycolide, poly(lactide-co-glycolide), polycaprolactone, polycarbonate, and polydioxanone hydrophobic chain segments in addition to PLA.  No data is included for these hydrophobic chain segments.
Whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Neither the hydrophilic nor the hydrophobic chain segments in the inventive examples are reasonably commensurate in scope with the claims.  In addition, it is not clear how the small number of linking groups employed in the examples are reasonably representative of the broad range of linking groups recited in the claims.  Therefore, the objective evidence presented in the instant specification is insufficient to establish non-obviousness of the technical feature common to each of Groups I-IV.
Moreover, Applicant has not established that the results presented in the specification would have been unexpected to one of ordinary skill in the art.  Experimental results cited in Applicant’s remarks are characterized in the specification as “significantly superior”, “notabl[e]”, and “better” relative to comparative examples; however, the only reference to surprising or unexpected results appears in Applicant’s remarks traversing the restriction requirement.  Applicant’s arguments to that effect cannot take the place of evidence.  See In re Geisler, 116 F.3d 1465 at 1471 (“Geisler made no such assertion [that results were unexpected] in his application.  Nor did Geisler submit any such statement through other evidentiary submissions, such as an affidavit or declaration under Rule 132 . . . .  Instead, the only reference to unexpected results was a statement by Geisler’s counsel . . . that Geisler’s results were ‘surprising.’”).  See also MPEP 2145.
The restriction requirement is still deemed proper and is therefore made FINAL.
The examiner notes that while Applicant elected Compound Ia with traverse, no species election requirement has yet been presented.  Therefore, Applicant’s arguments traversing this election have not been addressed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 6, and 11, the term “preferably” renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2010/0203142) in view of Wang et al. (Journal of Nanoparticle Research, 2013, vol. 15, p. 1-16).  Both references were cited in a prior Office action.
Regarding Claims 1-3, Zhang teaches nanoparticles having an amphiphilic component (Abstract).  The nanoparticle includes a polymer component.  Suitable polymer components include PEGylated polymers and copolymers of lactide (e.g. PEGylated PLA).  The lactide segments may comprise poly-L-lactic acid (PLLA), poly-D-lactic acid (PDLA), or poly-D,L-lactic acid (PDLLA).  Other suitable lactide-containing segments include poly(lactic-co-glycolic acid) and poly(glycolide-co-lactide) (collectively referred to as PLGA) (p. 6-7, [0072]).
PEGylation is used to create a hydrophilic layer on the surface of the polymer (p. 7, [0079]).  One of ordinary skill in the art will at once recognize that combining a hydrophilic PEG block with a hydrophobic PLA or PGLA block results in an amphiphilic block copolymer.  PEG reads on the claimed hydrophilic chain segment, while PLA or PGLA reads on the claimed hydrophobic chain segment.
According to Zhang, those of ordinary skill in the art will know of methods for PEGylating (i.e. covalently attaching PEG blocks to) a polymer, for example, by using EDC and NHS to react a polymer to an amine-terminated PEG (p. 7, [0079]).
The molecular weight of the polymers is optimized for effective treatment of diseases.  The molecular weight of the polymer influences nanoparticle degradation rate, solubility, water uptake, and drug release kinetics.  In a particular embodiment, the PEG block may have a molecular weight of 1,000-20,000 (p. 7, [0081]).  This falls within the claimed range of 400-20,000 for the hydrophilic chain segment.
A PLGA segment may have a molecular weight of 5,000-100,000 (p. 7, [0081]).  This overlaps the claimed molecular weight range of 400-20,000 for the hydrophobic chain segment.  
Zhang does not teach a linking group having an aromatic structure as claimed.
Wang teaches block copolymers based on PLGA and PEG linked with a phenylalanine (phe) residue.  The copolymers have the following general formula (p. 5, Scheme 1):

    PNG
    media_image1.png
    171
    360
    media_image1.png
    Greyscale

Wang’s copolymers are characterized with UV-VIS spectroscopy.  High molecular weight copolymers are difficult to identify when grafted to another molecule.  Phenylalanine was used as a UV probe (p. 9, first full paragraph).  Phenylananine was incorporated into the block copolymers using a phenylalanine-terminated PEG.  Amino-PEG was reacted with Boc-protected phenylalanine and subsequently deprotected with TFA to yield an amine-functional phenylalanine terminated PEG.  The deprotected phenylalanine amino group is then activated using EDC and NHS, and reacted with PLGA to link the PEG and PLGA blocks.  (p. 5, Scheme 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate a phenylalanine residue between blocks in Zhang’s PLGA-b-PEG copolymers.  Wang shows this to be an effective method for obtaining such copolymers, and allows for more accurate characterization.  In addition, Wang’s synthetic approach illustrated at page 5, Scheme 1 represents a concrete and specific embodiment of the PEGylation procedure involving amino-functional PEG, EDC, and NHS generally described by Zhang at page 7, [0079]).  This represents the use of a known technique to improve a similar product in the same way, with a reasonable expectation of success given the similar conditions and materials employed by both Zhang and Wang.  
Modification of Zhang in view of Wang as applied above reads on the amphiphilic block copolymer of Claims 1-3, 6, and 7 where the linker is a C3 small molecular fragment substituted by a C6 aryl ring (i.e. phenylalanine).
Regarding Claims 4 and 5, a phenylalanine linker reads on the first formula where T1 and T2 are single bonds and Ar is a C6 aromatic ring.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Wang as applied to Claim 1 above, further in view of Zhou et al. (International Journal of Pharmaceutics, 2017, p. 300-307).
Regarding Claims 8-11, Zhang and Wang remain as applied to Claim 1 above.  Zhang teaches nanoparticles used to deliver a drug (Abstract) such as doxorubicin (p. 10, [0095]).  Zhang generally teaches toward the use of PEG and PLA segments as indicated above, and Wang teaches toward the claimed linking group.  The cited references fail to teach a suitable end group for PEG when forming diblock copolymers according to Zhang.
In the same field of endeavor, Zhou teaches the use of PLA-b-PEG nanoparticles to deliver drugs including doxorubicin (Abstract).   Zhou’s PLA-b-PEG is formed from PLLA with terminal carboxyl groups and methoxy-poly(ethylene glycol)-amine (mPEG-NH2).  The diblock copolymer is formed by conjugating PLA-COOH with mPEG-NH2 through a carbodiimide-mediated coupling reaction using NHS and EDC (p. 301, sections 2.1 & 2.2).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select a methoxy-terminated PEG when forming the PEG block of Zhang’s copolymer.  Zhou demonstrates that this PEG end group is suitable for forming PEG-PLA diblock copolymers having the same purpose as those of Zhang, i.e. forming nanoparticles used to deliver drugs such as doxorubicin.  In addition, Zhou’s materials are shown to be compatible with the EDC/NHS chemistry used by both Zhang and Wang and fall within the molecular weight ranges disclosed by Zhang at page 7, [0081].  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
Modification of Zhang in view of Wang and Zhou will result in a diblock copolymer having the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This reads on the copolymer of Claim 8 where R1 is -CH3 (i.e. a hydroxyl protecting group) and R2 is hydrogen.
Zhang further teaches PEG segments having a molecular weight of 1,000-20,000 (p. 7, [0081]).  Zhang does not expressly disclose a suitable molecular weight range for PLA.  However, Zhou’s PLA segment has a molecular weight of 20,000 (p. 301, section 2.1).  It would have been obvious to one of ordinary skill in the art at the time of filing to select a PLA segment having a molecular weight of 20,000 for use in Zhang’s block copolymer, as Zhou demonstrates this to be a suitable molecular weight when forming similar block copolymers used for the same purpose.  
Zhang’s PEG having a molecular weight of 1,000-20,000 and Zhou’s PLA having a molecular weight of 20,000 in combination teach toward a molecular weight ratio of 1:1 to 1:20.  This overlaps the claimed range of 1:0.5 to 1:2.  Thus, modification of Zhang in view of Wang and further in view of Zhou reads on Claim 8.
Regarding Claim 9, as indicated above, Modification of Zhang in view of Wang and Zhou will result in a diblock copolymer having the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.
Zhang teaches PEG having a molecular weight of 1,000-20,000 and Zhou teaches PLA having a molecular weight of 20,000.  These values indicate that in the structure above, n is approximately 21-453 and m is approximately 137.  This reads on the structure of Claim 9 where R1 is -CH3 (i.e. a hydroxyl protecting group) and R2 is hydrogen.
Regarding Claim 10, modification of Zhang in view of Wang and Zhou results in an amphiphilic block copolymer according to the first claimed structure where R1 is -CH3 (i.e. a hydroxyl protecting group); R2 is hydrogen; n=21-453; m=137; T1reads on the claimed formula where p=0, q=2, and X1 is -NH-; T2 is a single bond; and Ar is a C6 unsubstituted aryl ring.
Regarding Claim 11, the block copolymer resulting from modification of Zhang in view of Wang and Zhou differs from the first claimed formula in that it is derived from an amino-terminated PEG rather than a hydroxyl-terminated PEG.  
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144.09(I).
The close structural similarity between the block copolymer resulting from modification of Zhang in view of Wang and Zhou differs from the first claimed formula is shown below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As illustrated above, the difference between the structure resulting from modification of Zhang in view of Wang and Zhou and the first structure recited in Claim 7 is the substitution of an oxygen atom for a nitrogen atom.  This demonstrates a close structural similarity between claimed invention and the block copolymer suggested by the prior art.
In addition to having close structural similarity, the block copolymer suggested by the prior art and the claimed block copolymer share similar utilities.  Zhang’s block copolymers are included in nanoparticles having amphilphilic character which are used to deliver taxanes such as paclitaxel (Abstract; p. 9, [0093]).  The claimed block copolymers are also used to form nanomicelles (i.e. nanoparticles) used for delivery of taxanes such as paclitaxel (specification at p. 1, [0001]; p. 32, [0280]; p. 54, [0462]).
It would have been obvious to one of ordinary skill in the art at the time of filing to select a PEG segment containing a hydroxyl terminal group rather than an amine terminal group when modifying Zhang in view of Wang and Zhou based on the close structural similarity between the resulting block copolymers, with a reasonable expectation that such copolymers will possess similar properties.  Modification in this way reads on Claim 11 where n=21-453 and m=137.





Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In addition to Claim 12, the following features would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims:
The third linker structure shown in Claim 4 is allowable over the prior art.
The linkers of Claim 6 and/or 7 based on an amino acid other than phenylalanine; an amino alcohol containing an aromatic ring; or a peptide containing an aromatic ring are allowable over the prior art.  
The second structure illustrated in Claim 10 is allowable over the prior art.  
All structures illustrated in Claim 11 aside from the first structure are allowable over the prior art.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762